Case 2:18-cv-13761-SFC-SDD
             Case: 19-1751 Document:
                            ECF No. 46
                                     5-1filedFiled:
                                              07/10/19
                                                    07/10/2019
                                                          PageID.685
                                                                Page: 1
                                                                      Page 1 of 2             (1 of 2)



                                         Case No. 19-1751

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER

MARK HIGBEE

               Plaintiff - Appellee

v.

EASTERN MICHIGAN UNIVERSITY, et al

               Defendants

and

JAMES SMITH; JAMES CARROLL; WADE TORNQUIST; JOLINE DAVIS; DAVID
TURNER; DAVID WOIKE; RHONDA LONGWORTH; MICHELLE CRUMM; MARY
TREDER LANG; DENNIS BEAGAN; MICHAEL HAWKS; EUNICE JEFFRIES; MICHAEL
MORRIS; JAMES WEBB; ALEXANDER SIMPSON

               Defendants - Appellants



     Upon sua sponte consideration, it is hereby ORDERED that Mr. Glen Lenhoff no longer

represents the plaintiff-appellee, Mark Higbee,

      It is further ORDERED that Mark Higbee shall inform the court within thirty (30) days

if he plans to retain new counsel or proceed pro se.



                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: July 10, 2019
                                                  ___________________________________
Case 2:18-cv-13761-SFC-SDD
             Case: 19-1751 Document:
                            ECF No. 46
                                     5-2filedFiled:
                                              07/10/19
                                                    07/10/2019
                                                          PageID.686
                                                                Page: 1
                                                                      Page 2 of 2                   (2 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: July 10, 2019




Mr. Mark Higbee
704 Hemphill Street
Ypsilanti, MI 48198

Mr. Glen N. Lenhoff
Law Office of Glen N. Lenhoff
328 S. Saginaw Street
8th Floor, North Building
Flint, MI 48502

Ms. Jill Margaret Wheaton
Dykema Gossett
2723 S. State Street
Suite 400
Ann Arbor, MI 48104

                     Re: Case No. 19-1751, Mark Higbee v. Eastern Michigan University, et al
                         Originating Case No. : 2:18-cv-13761

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Michelle M. Davis
                                                 Case Manager
                                                 Direct Dial No. 513-564-7025

cc: Mr. David J. Weaver

Enclosure
